Title: To Thomas Jefferson from the Board of War, 18 February 1780
From: Board of War
To: Jefferson, Thomas


Williamsburg, 18 Feb. 1780. Col. Wells has purchased pork costing over £340,000 for the use of the troops; he has been furnished about £118,000; for much of the difference he has been obliged to give his private notes, and he says he will have to sell some of the pork to support his credit. The pork must be had for the troops, but the treasury is so low it will not admit of a draft. Northern speculators are purchasing all the pork in Nansemond at any price. “The Honour and Credit of an honest Man is at Stake and the Pork must be had for the Troops. It seems utterly out of the Power of the Board of War to remedy the Evil. They therefore request the Advice of your Excellency.”
